Exhibit 10.1
 
AMENDED AND RESTATED
BY-LAWS OF
21ST CENTURY HOLDING COMPANY
(November 27, 2007)


ARTICLE I
Offices


Section 1. Name. The name of the company is 21st Century Holding Company, a
Florida Corporation (the “Company”).


Section 2. Other Offices. The location of the registered office of the Company
shall be as stated in the Articles of Incorporation, which location may be
changed from time to time by the Company’s Board of Directors (the “Board of
Directors”). The Company may also have offices at such other places, either
within or without the State of Florida, as the Board of Directors may from time
to time determine or as the business of the Company may require.


ARTICLE II
Meetings of Shareholders


Section 1. Annual Meetings. All annual meetings of the shareholders of the
Company for the election of directors and for such other business as may
properly come before the meeting shall be held (i) on the first Tuesday of June
of each calendar year at 11:00 a.m., Eastern time, or on such other date or at
such other time as may be fixed, from time to time, by the Board of Directors,
and (ii) at such place, within or without the State of Florida, as may be
designated by or on behalf of the Board of Directors and stated in the notice of
meeting or in a duly executed waiver of notice thereof.


Section 2. Special Meetings. Except as otherwise required by law and subject to
the rights of the holders of the Preferred Stock, special meetings of
shareholders of the Company may be called only by (i) the Board of Directors
pursuant to a resolution approved by a majority of the entire Board of
Directors, (ii) the Company’s Chief Executive Officer or (iii) the holders of at
least one-third of the outstanding shares of capital stock of the Company.
Special meetings of shareholders may be held at such time and date, and at such
place, within or without the State of Florida, as shall be designated by the
Board of Directors and set forth in the notice of meeting required pursuant to
Section 3 of this Article. Notwithstanding anything contained in these Bylaws to
the contrary, this Article II, Section 2 shall not be altered, amended or
repealed except by an affirmative vote of at least two-thirds of the outstanding
shares of capital stock of the Company entitled to vote at a shareholders’
meeting duly called for such purpose. Only such business as is set forth in the
notice of a special meeting may be transacted at such Special Meeting.


Section 3. Notice. A written notice of each meeting of shareholders shall be
given to each shareholder entitled to vote at the meeting, at the address as it
appears on the stock transfer records of the Company, not less than ten nor more
than 60 days before the date of the meeting, by or at the direction of the
President, the Secretary or the officer or persons calling the meeting.


The notice so given shall state the date, time and place of meeting and, in the
case of a special shareholders’ meeting, the purpose or purposes for which the
meeting is called.


Section 4. Waiver of Notice. Shareholders may waive notice of any meeting before
or after the date and time specified in the written notice of meeting. Any such
waiver of notice must be in writing, be signed by the shareholder entitled to
the notice and be delivered to the Company for inclusion in the appropriate
corporate records. Neither the business to be transacted at, nor the purpose of,
any shareholders’ meeting need be specified in any written waiver of notice.
Attendance of a person at a shareholders’ meeting shall constitute a waiver of
notice of such meeting, unless the shareholder at the beginning of the meeting
objects to holding the meeting or transacting business at the meeting.
 

--------------------------------------------------------------------------------




Section 5. Record Date. For the purpose of determining shareholders entitled to
notice of or to vote at a shareholders’ meeting, to demand a special meeting, to
act by written consent or to take any other action, the Board of Directors may
fix in advance a date as the record date for any such determination of
shareholders, such date in any case to be not more than 70 days nor, in the case
of a shareholders’ meeting, less than ten days, prior to the date on which the
particular action requiring such determination of shareholders is to be taken.
If no record date is fixed for the determination of shareholders entitled to
notice or to vote at a shareholders’ meeting, then the record date for such
shall be the close of business on the day before the first notice is delivered
to shareholders.


Section 6. Quorum. A majority of the shares entitled to vote on a matter,
represented in person or by proxy, shall constitute a quorum for action on that
matter at a meeting of shareholders. If a quorum is not present or represented
at a meeting of shareholders, the holders of a majority of the shares
represented, and who would be entitled to vote at a meeting if a quorum were
present, may adjourn the meeting from time to time and to another place, without
notice other than announcement at the meeting, until a quorum shall be present
or represented. Once a quorum has been established at a shareholders’ meeting,
the subsequent withdrawal of shareholders, so as to reduce the number of shares
entitled to vote at the meeting below the number required for a quorum, shall
not affect the validity of any action taken at the meeting or any adjournment
thereof.


Section 7. Voting. If a quorum is present, action on a matter, other than the
election of directors, shall be approved if the votes cast by the shareholders
represented at the meeting and entitled to vote on the subject matter favoring
the action exceeds the votes east opposing the action, unless a greater number
of affirmative votes or voting by classes is required by Florida law or by the
Articles of Incorporation. Directors shall be elected by plurality vote in
accordance with Article III, Section 3 of these Bylaws. Each outstanding share
shall be entitled to one vote on each matter submitted to a vote at a meeting of
shareholders, unless otherwise provided under the Articles of Incorporation (or
any resolution authorizing any class or series of Preferred Stock) or under
Florida law.


Section 8. Proxies. A shareholder entitled to vote at any meeting of
shareholders or any adjournment thereof may vote in person or by proxy. A
shareholder may appoint a proxy to vote or otherwise act for him by signing an
appointment form, either personally or by his attorney-in-fact. An appointment
of proxy is effective when received by the Secretary or other officer or agent
authorized to tabulate votes.


Section 9. No Shareholder Action Without a Meeting. Any action required or
permitted to be taken by the shareholders of the Company shall be taken at a
duly called annual or special meeting of such holders and may not he taken by
any consent in writing by such holders. Notwithstanding anything contained in
these Bylaws to the contrary, this Article II, Section 9 shall not be altered,
amended or repealed except by an affirmative vote of at least two-thirds of the
outstanding shares of capital stock of the Company entitled to vote at a
shareholders’ meeting duly called for such purpose.


Section 10. Advance Notice of Shareholder Proposed Business at Annual Meeting.
At an annual meeting of the shareholders, only such business shall be conducted
as shall have been properly brought before the meeting. To be properly brought
before an annual meeting, business must be either (a) specified in the notice of
meeting (or any supplement thereto) given by or at the direction of the Board of
Directors, (b) otherwise properly brought before the meeting by or at the
direction of the Board of Directors, or (c) otherwise properly brought before
the meeting by a shareholder. In addition to any other applicable requirements,
for business to be properly brought before an annual meeting by a shareholder,
the shareholder must have given timely notice thereof in writing to the
Secretary of the Company. To be timely, a shareholder’s notice must be delivered
to or mailed and received at the principal executive offices of the Company, not
less than 60 days nor more than 90 days prior to the meeting; provided, however,
that in the event that less than 70 days’ notice or prior public disclosure of
the date of the meeting is given or made to shareholders, notice by the
shareholder to be timely must be so received not later than the close of
business on the tenth day following the day on which such notice of the date of
the annual meeting was mailed or such public disclosure was made, whichever
first occurs. A shareholder’s notice to the Secretary shall set forth as to each
matter the shareholder proposes to bring before the annual meeting (i) a brief
description of the business desired to be brought before the annual meeting and
the reasons for conducting such business at the annual meeting, (ii) the name
and record address of the shareholder proposing such business, (iii) the class
and number of shares of the Company which are beneficially owned by the
shareholder, and (iv) any material interest of the shareholder in such business.



--------------------------------------------------------------------------------




Notwithstanding anything in the Bylaws to the contrary, no business shall he
conducted at the annual meeting except in accordance with the procedures set
forth in this Article II, Section 10; provided, however, that nothing in this
Article II, Section 10, shall be deemed to preclude discussion by any
shareholder of any business properly brought before the annual meeting in
accordance with said procedure.


The Chairman of an annual meeting shall, if the facts warrant, determine and
declare to the meeting that business was not properly brought before the meeting
in accordance with the provisions of this Article II, Section 10, and if he
should so determine, he shall so declare to the meeting and any such business
not properly brought before the meeting shall not be transacted.


Notwithstanding anything contained in the Bylaws to the contrary, this Article
II, Section 10 shall not be altered, amended or repealed except by an
affirmative vote of at least two-thirds of the outstanding shares of capital
stock of the Company entitled to vote thereon.


ARTICLE III
Directors


Section 1. Powers. All corporate powers shall be exercised by or under the
authority of, and the business and affairs of the Company shall be managed under
the direction of the Board of Directors. Directors must be natural persons who
are at least 18 years of age but need not be residents of Florida or
shareholders of the Company.


Section 2. Compensation. Directors of the Company who also serve as officers or
members of management (“Employee Directors”) shall serve as directors without
compensation. Non- employee directors of the Company shall be entitled to
receive such compensation and benefits as is from time to time determined by the
Board of Directors. The Employee Directors may be paid their expenses, if any,
and the non-employee directors may he paid a fee and expenses, if any, of
attendance at each meeting of the Board of Directors or of any committee. No
such payments shall preclude any director from serving in any other capacity and
receiving compensation therefor.


Section 3. Number, Election & Term. The Company’s Board of Directors shall
consist of not less than three nor more than 15 members, with the exact number
to be fixed from time to time in accordance with a resolution adopted by a
majority of the entire Board of Directors. No decrease in the number of
directors shall have the effect of shortening the term of any incumbent
director. The Board of Directors shall be divided into three classes, designated
as Class I, Class II and Class III. The number of directors in each class shall
be as nearly equal in number as practicable. The term of the Class I directors
shall expire at the next ensuing annual meeting of shareholders; the term of the
Class II directors shall expire at the annual meeting of shareholders held one
year thereafter; and the term of the Class III directors shall expire at the
annual meeting of shareholders held one year thereafter, in each case until his
or her successor is duly elected and qualified or until his or her earlier
resignation, death, incapacity or removal from office. Upon the expiration of
the initial terms of office for each class of directors, the successor directors
of each class shall be elected for a full term of three years, to serve until
their successors are duly elected and qualified or until their earlier
resignation, death, incapacity or removal from office. The Board of Directors
shall apportion any increase or decrease in the number of directors among the
classes as nearly equal in number as possible.



--------------------------------------------------------------------------------




Section 4. Vacancies. Whenever any vacancy on the Board of Directors shall occur
due to death, resignation, retirement, disqualification, removal, increase in
the number of directors, or otherwise, a majority of the remaining directors in
office, although less than a quorum of the Board of Directors, may fill the
vacancy for the balance of the unexpired term, at which time a successor or
successors shall be duly elected by the shareholders and qualified.
Notwithstanding the provisions of any other Article hereof, only the remaining
directors of the Company shall have the authority, in accordance with the
procedure stated herein, to fill any vacancy that arises on the Board of
Directors.


Section 5. Removal of Directors. A director may be removed from office prior to
the expiration of his or her term: (i) only for cause; and (ii) only upon the
affirmative vote of at least two-thirds of the outstanding shares of capital
stock of the Company entitled to vote for the election of directors.


Section 6. Quorum and Voting. A majority of the number of directors fixed by or
in accordance with these Bylaws shall constitute a quorum for the transaction of
business at any meeting of directors. If a quorum is present when a vote is
taken, the affirmative vote of a majority of the directors present shall be the
act of the Board of Directors.


Section 7. Deemed Assent. A director who is present at a meeting of the Board of
Directors or a committee of the Board of Directors when corporate action is
taken is deemed to have assented to the action taken unless (i) the director
objects at the beginning of the meeting (or promptly upon his arrival) to the
holding of the meeting or transacting specified business at the meeting, or (ii)
the director votes against or abstains from the action taken.


Section 8. Committees. The Board of Directors, by resolution adopted by a
majority of the full Board of Directors, may designate from among its members an
executive committee, a compensation committee, an audit committee and one or
more other committees each of which must have at least two members and, to the
extend provided in the designating resolution, shall have and may exercise all
the authority of the Board of Directors, except such authority as may be
reserved to the Board of Directors under Florida law.


(a) Executive Committee. The Board of Directors by resolution may designate one
or more directors to constitute an executive committee, which committee, to the
extent provided in such resolution, shall have and may exercise all powers and
authority of the Board of Directors in the management of the business and
affairs of the Company, except where action of the Board of Directors is
required by statute.


(b) Other Committees. The Board of Directors may by resolution create other
committees for such terms and with such powers and duties as the Board of
Directors shall deem appropriate.


(c) Organization of Committees. The chairman of all committees of the Board of
Directors shall be chosen by the members thereof. Each committee shall elect a
secretary, who shall be either a member of the committee or the secretary of the
Company. The chairman of each committee shall preside at all meetings of such
committee.


(d) Meetings. Regular meetings of each committee may be held without the giving
of notice if a day of the week, a time, and a place shall have been established
by the committee for such meetings. Special meetings (and, if the requirements
of the preceding sentence have not been met, regular meetings) shall be called
as provided in Section 9 with respect to notices of special meetings of the
Board of Directors.


(e) Quorum and Manner of Acting. A majority of the members of each committee
shall be present either in person or by telephone, radio, television, or similar
means of communication through which all persons participating may
simultaneously hear each other at all times, at each meeting of such committee
in order to constitute a quorum for the transaction of business. The act of a
majority of the members so present at a meeting at which a quorum is present
shall be the act of such committee. The members of each committee shall act only
as a committee, and shall have no power or authority, as such, by virtue of
their membership on the committee.



--------------------------------------------------------------------------------




(f) Record of Committee Action; Reports. Each committee shall maintain a record,
which need not be in the form of complete minutes, of the action taken by it at
each meeting, which record shall include the date, time and place of the
meeting, the names of the members present and absent, the action considered, and
the number of votes cast for and against the adoption of the action considered.
All action by each committee shall be reported to the Board of Directors at its
meeting next succeeding such action, such report to be in sufficient detail as
to enable the Board of Directors to be informed of the conduct of the Company’s
business and affairs since the last meeting of the board.


(g) Removal. Any member of any committee may be removed from such committee,
either with or without cause, at any time by resolution adopted by a majority of
the whole Board of Directors at any meeting of the board.


(h) Vacancies. Any vacancy in any committee shall be filled by the Board of
Directors in the manner prescribed by these Bylaws.


Section 9. Meetings. Regular and special meetings of the Board of Directors
shall be held at the principal place of business of the Company or at any other
place, within or without the State of Florida, designated by the person or
persons entitled to give notice of or otherwise call the meeting. Meetings of
the Board of Directors may be called by the President or by any two directors.
Members of the Board of Directors (and any committee of the Board of Directors)
may participate in a meeting of the Board of Directors (or any committee of the
Board of Directors) by means of a conference telephone or similar communications
equipment through which all persons participating may simultaneously hear each
other during the meeting; participation by these means constitutes presence in
person at the meeting.


Section 10. Notice of Meetings. Regular meetings of the Board of Directors may
be held without notice of the date, time, place or purpose of the meeting, so
long as the date, time and place of such meetings are fixed generally by the
Board of Directors. Special meetings of the Board of Directors must be preceded
by at least two days’ written notice of the date, time and place of the meeting.
The notice need not describe either the business to be transacted at or the
purpose of the special meeting.


Section 11. Waiver of Notice. Notice of a meeting of the Board of Directors need
not be given to a director who signs a waiver of notice either before or after
the meeting. Attendance of a director at a meeting shall constitute a waiver of
notice of that meeting and a waiver of any and all objections to the place of
the meeting, the time of the meeting and the manner in which it has been called
or convened, except when a director states, at the beginning of the meeting or
promptly upon arrival at the meeting, any objection to the transaction of
business because the meeting is not lawfully called or convened. The waiver of
notice need not describe either the business to be transacted at or the purpose
of the special meeting.


Section 12. Director Action Without a Meeting. Any action required or permitted
to be taken at a meeting of the Board of Directors (or a committee of the board)
may be taken without a meeting if the action is taken by the written consent of
all members of the Board of Directors (or of the committee of the Board of
Directors). The action must be evidenced by one or more written consents
describing the action to be taken and signed by each director (or committee
member), which consent(s) shall be filed in the minutes of the proceedings of
the Board of Directors. The action taken shall be deemed effective when the last
director signs the consent, unless the consent specifies otherwise.



--------------------------------------------------------------------------------




Section 13. Shareholder Nominations for Director Candidates. Only persons who
are nominated in accordance with the following procedures shall be eligible for
election as directors. Nominations of persons for election to the Board of
Directors of the Company may be made at a meeting of shareholders by or at the
direction of the Board of Directors by any nominating committee or person
appointed by the Board of Directors or by any shareholder of the Company
entitled to vote for the election of directors at the meeting who complies with
the notice procedures set forth in this Article III, Section 13. Such
nominations, other than those made by or at the direction of the Board of
Directors, shall be made pursuant to timely notice in writing to the Secretary
of the Company. To be timely, a shareholder’s notice shall be delivered to or
mailed and received at the principal executive offices of the Company not less
than 60 days nor more than 90 days prior to the meeting; provided, however, that
in the event that less than 70 days’ notice or prior public disclosure of the
date of the meeting is given or made to shareholders, notice by the shareholder
to be timely must be so received not later than the close of business on the
tenth day following the date on which such notice of the date of the meeting was
mailed or such public disclosure was made whichever first occurs. Such
shareholder’s notice to the Secretary shall set forth (a) as to each person whom
the shareholder proposes to nominate for election or re-election as a director,
(i) the name, age, business address and residence address of the person, (ii)
the principal occupation or employment of the persons, (iii) the class and
number of shares of capital stock of the Company which are beneficially owned by
the, person, (iv) the consent of each nominee to serve as a director of the
Company if so elected, and (v) any other information relating to the person that
is required to be disclosed in solicitations for proxies for election of
directors pursuant to Rule 14a under the Securities Exchange Act of 1934, as
amended; and (b) as to the shareholder giving the notice, (i) the name and
record address of shareholder, and (ii) the class and number of shares of
capital stock of the Company which are beneficially owned by the shareholder.
The Company may require any proposed nominee to furnish such other information
as may reasonably be required by the Company to determine the eligibility of
such proposed nominee to serve as director of the Company. No person shall be
eligible for election as a director of the Company unless nominated in
accordance with the procedures set forth herein.


The Chairman of the meeting shall, if the facts warrant, determine and declare
to the meeting that a nomination was not made in accordance with the foregoing
procedure, and if he should so determine, he shall so declare to the meeting and
the defective nomination shall be disregarded.


Section 14. Amendments. Notwithstanding anything contained in the Bylaws to the
contrary, this Article III shall not be altered, amended or repealed except by
an affirmative vote of at least two-thirds of the outstanding shares of capital
stock of the Company entitled to vote thereon.


ARTICLE IV
Officers


Section 1. Officers. The officers of the Company shall consist of a President,
one or more Vice Presidents and Secretaries and a Treasurer and if elected by
the Board of Directors by resolution, a Chairman. Such other officers and
assistant officers and agents as may be deemed necessary or desirable may be
appointed by the Board of Directors. Any two or more offices may be held by the
same person.


Section 2. Duties. The officers of the Company shall have the following duties:


The Chief Executive Officer shall have general and active management of the
business and affairs of the Company subject to the direction of the Board of
Directors.


The Chief Executive Officer shall see to it that all orders and resolutions of
the Board of Directors are carried into effect. In the absence of the Chairman
of the Board of Directors or in the event the Board of Directors shall not have
designated a Chairman of the Board of Directors, the Chief Executive Officer
shall preside at all meetings of the Board of Directors and shareholders.



--------------------------------------------------------------------------------




The President shall have such powers and perform such duties as the Board of
Directors shall from time to time designate. In the absence or disability of the
Chief Executive Officer, the President shall have the powers and shall exercise
the duties of the Chief Executive Officer.


Each Vice President, if any, shall have such powers and perform such duties as
the Board of Directors shall from time to time designate. In the absence or
disability of the President, a Vice President specifically designated by the
vote of the Board of Directors shall have the powers and shall exercise the
duties of the President.


The Secretary shall have custody of and shall maintain all of the corporate
records (except the financial records), shall record the minutes of all meetings
of the shareholders and the Board of Directors, shall authenticate records of
the Company, shall send all notices of meetings and shall perform such other
duties as are prescribed by the Board of Directors or the President, under whose
supervision he shall be.


The Treasurer shall have custody of all corporate funds, securities and
financial records, shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Company and shall deposit all moneys and
other valuable effects in the name and to the credit of the Company in such
depositaries as may be designated by the Board of Directors. He shall disburse
the funds of the Company as may be ordered by the Board of Directors, taking
proper vouchers for such disbursements, and shall render an account of all his
transactions as treasurer and of the financial condition of the Company at
regular meetings of the Board of Directors or when the Board of Directors so
requests. The Treasurer shall also perform such other duties as are prescribed
by the Board of Directors.


Each Assistant Secretary and Assistant Treasurer, if any, shall be appointed by
the Board of Directors and shall have such powers and shall perform such duties
as shall be assigned to them by the Board of Directors.


Section 3. Resignation of Officer. An officer may resign at any time by
delivering notice to the Company. The resignation shall be effective upon
receipt, unless the notice specifies a later effective date acceptable to the
Board of Directors. If the resignation is effective at a later date and the
Company accepts the future effective date, the Board of Directors may fill the
pending vacancy before the effective date provided the Board of Directors
provides that the successor officer does not take office until the future
effective date.


Section 4. Removal of Officer. The Board of Directors may remove any officer at
any time with or without cause.


Section 5. Compensation. The compensation of officers shall be fixed from time
to time at the discretion of the Board of Directors. The Board of Directors may
enter into employment agreements with any officer of the Company.


ARTICLE V
Stock Certificates
 
Section 1. Certificate of Stock. Shares of the Corporation may, but need not, be
represented by certificates. Each shareholder shall be entitled to a certificate
of the capital stock of the Corporation in such form as may be prescribed from
time to time by the Directors. No certificate shall be issued for any share
until the consideration therefore has been fully paid. The certificate shall be
signed by the President and the Secretary of the Company, or any other officer
so designated by the Board of Directors, but when a certificate is
counter-signed by a transfer agent or a registrar, other than a Director,
officer or employee of the Corporation, such signature may be a facsimile. In
case any officer who has signed or whose facsimile signature has been placed
upon such certificate shall have ceased to be such officer before such
certificate is issued, it may be issued by the Corporation with the same effect
as if he or she were such officer at the time of its issue.
 

--------------------------------------------------------------------------------



Section 2. Book Entry Shares. The Corporation may issue shares of its capital
stock in book-entry (uncertificated) form. In such event, all references in
these By-laws to the delivery of stock certificates shall be inapplicable. The
Corporation’s transfer agent shall keep appropriate records indicating the
number of shares of capital stock owned by each person to whom shares are
issued, any restrictions applicable to such shares of capital stock and the
duration thereof, and other relevant information. Upon expiration of any
applicable restrictions for any reason, the transfer agent shall adjust its
records to reflect the expiration of such restrictions, and by notifying the
person in whose name such shares were issued that such restrictions have lapsed.


Section 3. Legends for Preferences and Restrictions on Transfer. If the Company
shall be authorized to issue more than one class of stock or more them one
series of any class, the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications or restrictions of such preferences and/or rights
shall be set forth in full or summarized on the face or back of the certificate
which the Company shall issue to represent such class or series of stock,
provided that, except as otherwise provided by law, in lieu of the foregoing
requirements, there be set forth on the face or back of the certificate which
the Company shall issue to represent such class or series of stock, a statement
that the Company will furnish without charge to each shareholder who so requests
the powers, designations, preferences and relative, participating, optional, or
other special rights of each class of stock or series thereof and the
qualifications, limitations or restrictions of such preferences and/or rights.


A written restriction on the transfer or registration of transfer of a security
of the Company, if permitted by law and noted conspicuously on the certificate
representing the security may be enforced against the holder of the restricted
security or any successor or transferee of the holder including an executor,
administrator, trustee, guardian or other fiduciary entrusted with like
responsibility for the person or estate of the holder. Unless noted
conspicuously on the certificate representing the security, a restriction, even
though permitted by law, is ineffective except against a person with actual
knowledge of the restriction. If the Company issues any shares that are not
registered under the Securities Act of 1933, as amended, and registered or
qualified under the applicable state securities laws, the transfer of any such
shares shall be restricted substantially in accordance with the following
legend, or in such other form as the Board of Directors may provide from time to
time:


“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AT HOLDER’S EXPENSE, AN OPINION (SATISFACTORY TO
THE COMPANY) OF COUNSEL (SATISFACTORY TO THE COMPANY) THAT REGISTRATION IS NOT
REQUIRED.”


Section 4. Facsimile Signatures. Any and all signatures on the certificate may
be a facsimile. In case any officer, transfer agent or registrar who has signed
or whose facsimile signature has been placed upon such certificate shall have
ceased to be such officer, transfer agent or registrar before such certificate
is issued, it may be issued by the Company with the same effect as if he were
such officer, transfer agent or registrar at the date of the issue.


Section 5. Registered Shareholders. The Company shall be entitled to treat the
holder of record of shares as the holder in fact and, except as otherwise
provided by the laws of Florida, shall not be bound to recognize any equitable
or other claim to or interest in the shares.


Section 6. Transfer of Shares. Shares of the Company shall be transferred on its
books only after the surrender to the Company or the transfer agent of the share
certificates duly endorsed by the holder of record or attorney-in-fact. If the
surrendered certificates are canceled, new certificates shall be issued to the
person entitled to them, and the transaction recorded on the books of the
Company.
 

--------------------------------------------------------------------------------




Section 7. Lost, Stolen or Destroyed Certificates. If a shareholder claims to
have lost or destroyed a certificate of shares issued by the Company, a new
certificate shall be issued upon delivery to the Company of an affidavit of that
fact by the person claiming the certificate of stock to be lost, stolen or
destroyed, and, at the discretion of the Board of Directors, upon the deposit of
a bond or other indemnity as the Board of Directors reasonably requires.


ARTICLE VI
Distributions


The Board of Directors may, in its sole judgment and discretion, from time to
time authorize and declare, and the Company may pay, distributions on its
outstanding shares in cash, property or its own shares, unless the distribution,
after giving it effect, would result in (i) the Company being unable to pay its
debts as they become due in the usual course of business, or (ii) a violation of
applicable law.


ARTICLE VII
Corporate Records


The Company shall keep as permanent records minutes of all meetings of its
shareholders and Board of Directors, a record of all actions taken by the Board
of Directors without a meeting, and a record of all actions taken by a committee
of the Board of Directors in place of the Board of Directors on behalf of the
Company. The Company shall also maintain accurate accounting records and a
record of its shareholders in a form that permits preparation of a list of the
names and addresses of all shareholders in alphabetical order by class of shares
showing the number and series of shares held by each.


ARTICLE VIII
Indemnification of Officers,
Directors, Employees and Agents


Section 1. Indemnification. The Company shall, and does hereby, indemnify and
hold harmless to the fullest extent permitted or authorized by current or future
legislation or current or future judicial or administrative decisions (but, in
the case of any such future legislation or decisions, only to the extent that it
permits the Company to provide broader indemnification rights than permitted
prior to such legislation or decisions), each person (including here and
hereinafter, the heirs, executors, administrators, personal representatives or
estate of such person) who was or is a party, or is threatened to be made a
party, or was or is a witness, to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), from, against and in respect of any liability (which for purposes
of this Article shall include any judgment, settlement penalty or fine) or cost,
charge or expense (including attorneys’ fees and expenses) asserted against him
or incurred by him by reason of the fact that such indemnified person (1) is or
was a director or officer of the Company or (2) is or was an employee or agent
of the Company as to whom the Company has agreed in writing to grant such
indemnity or (3) is or was serving, at the request of the Company, as a
director, officer, employee or trustee of another Company, partnership, joint
venture, trust or other enterprise (including serving as a fiduciary of an
employee benefit plan) or is or was serving as an agent of such other Company,
partnership, joint venture, trust or other enterprise in each case, as to whom
the Company has agreed in writing to grant such indemnity. Each director,
officer, employee or agent of the Company as to whom indemnification rights have
been granted under this Section 1 of this Article shall be referred to as an
“Indemnified Person”.


Notwithstanding the foregoing, except as specified in Section 3 of this Article,
the Company shall not be required to indemnify an Indemnified Person in
connection with a Proceeding (or any part thereof) initiated by such Indemnified
Person unless the authorization for such Proceeding (or any part thereof) was
not cleared by the Board of Directors of the Company within 60 days after
receipt of notice thereof from such Indemnified Person stating his intent to
initiate such Proceeding and only then upon such terms and conditions as the
Board of Directors may deem appropriate.
 

--------------------------------------------------------------------------------




Section 2. Advance of Costs, Charges and Expenses. Costs, charges and expenses
(including attorneys’ fees and expenses) incurred by an officer or director who
is an Indemnified Person in defending a Proceeding shall be paid by the Company,
to the fullest extent permitted or authorized by current or future legislation
or current of future judicial or administrative decisions (but, in the case of
any such future legislation or decisions, only to the extent that it permits the
Company to provide broader rights to advance costs, charges and expenses than
permitted prior to such legislation or decisions), in advance of the final
disposition of such Proceeding, upon receipt of an undertaking by or on behalf
of the Indemnified Person to repay all amounts so advanced in the event that it
shall ultimately be determined that such person is not entitled to be
indemnified by the Company as authorized in this Article. The Company may, upon
approval of the Indemnified Person, authorize the Company’s counsel to represent
such person in any Proceeding, whether or not the Company is a party to such
Proceeding. Such authorization may be made by the Chairman of the Board, unless
he is a party to such Proceeding, or by the Board of Directors by majority vote,
including directors who are parties to such Proceeding.


Section 3. Procedure For Indemnification. Any indemnification or advance under
this Article shall be made promptly and in any event within 45 days upon the
written request of the Indemnified Person. The right to indemnification or
advances as granted by this Article shall be enforceable by the Indemnified
Person in any court of competent jurisdiction, if the Company denies such
request under this Article, in whole or in part, or if no disposition thereof is
made within 45 days. Such Indemnified Person’s costs and expenses incurred in
connection with successfully establishing his right to indemnification or
advances, in whole or in part, in any such action shall also be indemnified by
the Company. It shall be a defense to any such action that the claimant has not
met the standard of conduct, if any, required by current or future legislation
or by current or future judicial or administrative decisions for Indemnification
(but, in the case of any such future legislation or decisions, only to the
extent that it does not impose a more stringent standard of conduct than
permitted prior to such legislation or decision), but the burden of proving such
defense shall be on the Company. Neither the failure of the Company (including
its Board of Directors or any committee thereof, its independent legal counsel,
and its shareholders) to have made a determination prior to the commencement of
such action that indemnification of the claimant is proper in the circumstances
because he has met the applicable standard of conduct, if any, nor the fact that
there has been an actual determination by the Company (including its Board of
Directors or any committee thereof, its independent legal counsel, or its
shareholders) that the claimant has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the claimant has
not met the applicable standard of conduct.


Section 4. Rights Not Exclusive; Contract Rights; Survival. The indemnification
provided by this Article shall not be deemed exclusive of any other rights to
which those indemnified may be entitled under any agreement, vote of
shareholders or disinterested directors or otherwise, both as to actions in such
person’s official capacity and as to actions in another capacity while holding
such office, and shall continue as to an Indemnified Person who has ceased to be
a. director, officer, employee or agent and shall inure to the benefit of the
heirs, executors, administrators, personal representatives and estate of such
person. All rights to indemnification and advances under this Article shall be
deemed to be a contract between the Company and each Indemnified Person who
serves or served in such capacity at any time while this Article is in effect
and, as such, are enforceable against the Company. Any repeal or modification of
this Article or any repeal or modification of relevant provisions of Florida’s
Company law or any other applicable laws shall not in any way diminish these
rights to indemnification of or advances to such Indemnified Person, or the
obligations of the Company arising hereunder, for claims relating to matters
occurring prior to such repeals or modification.


Section 5. Insurance. The Company may purchase and maintain insurance on behalf
of any person who is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee or agent of another Company partnership, joint
venture, trust or other enterprise (including serving as a fiduciary of an
employee benefit plan), with respect to any liability asserted against him and
incurred by him in any such capacity or arising out of his status as such,
whether or not the Company would have the power to indemnify him against such
liability under the provisions of this Article or the applicable provisions of
Florida law.
 

--------------------------------------------------------------------------------




Section 6. Savings Clause. If this Article or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless, and make advances to,
each Indemnified Person as to costs, charges and expenses (including attorneys’
fees), liabilities, judgments, fines and amounts paid in settlement with respect
to any Proceeding, including any action by or in the right of the Company, to
the full extent permitted by any applicable portion of this Article that shall
not have began invalidated and as otherwise permitted by applicable law.


ARTICLE IX
Miscellaneous


Section 1. Corporate Seal. The corporate seal of the Company shall be circular
in form and shall include the name and jurisdiction of incorporation of the
Company.


Section 2. Fiscal Year. The fiscal year of the Company shall end on December 31
of each calendar year, unless otherwise fixed by resolution of the Board of
Directors.


Section 3. Checks. All checks, drafts or other orders for the payment of money,
notes or other evidences of indebtedness issued in the name of the Company shall
be signed by the President, the Treasurer or such other officer(s) or agent(s)
of the Company as shall be determined from time to time by resolution of the
Board of Directors.


ARTICLE X
Amendment


The Board of Directors shall have the power to adopt, amend or repeal the Bylaws
or any part hereof. Certain provisions of the Bylaws, as stated herein, may not
be altered, amended or repealed except by the affirmative vote of at least
two-thirds of the outstanding shares of capital stock of the Company entitled to
vote at a shareholders’ meeting duly called for such purpose. Except for such
provisions requiring a two-thirds vote to alter, amend or repeal, the Bylaws may
be altered, amended or repealed, and new bylaws may be adopted, by the
shareholders upon the affirmative vote of at least a majority of the outstanding
shares of capital stock of the Company entitled to vote at a shareholders’
meeting duly called for such purpose. Notwithstanding anything contained in
these Bylaws to the contrary, this Article X shall not be altered, amended or
repealed except by an affirmative vote of at least two-thirds of the outstanding
shares of capital stock of the Company entitled to vote at a shareholders’
meeting duly called for such purpose.

--------------------------------------------------------------------------------

